Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/SE2019/050303 (international filing date: 04/02/2019), which claims priority from provisional application 62653053 (filed 04/05/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 47 line 2, the phrase “the plurality of repetitions” is unclear and ambiguous as to whether it is referred to the “plurality of repetitions of a data packet” as in claim 45 line 4-5.  If indeed so, it is suggested that --- the plurality of repetitions --- be changed to --- the plurality of repetitions of the data packet ---. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-51 are rejected under 35 U.S.C. 103 as being unpatentable over Medles et al. (US 20190103945 A1, hereinafter Medles), in view of CAO et al. (US 20180176945 A1, hereinafter CAO) and Kwon at al. (US 20120182959, hereinafter Kwon).

Regarding claim 42, Medles teaches a method for a user equipment (UE) to transmit control information, to a network node in a wireless communication network, in association with a plurality of repetitions of a data packet, the method comprising (in general, see fig. 3-6 and corresponding paragraphs at least 40-43, in particular, see fig. 5-6 and their corresponding paragraphs 42-43 in view of fig. 2 and its paragraphs): 

selecting a sequence of cyclic shift (CS) values from a plurality of configured CS values (see at least para. 34 of fig. 2, e.g. “[t]he UE may be configured to use the plurality of reference signals to indicate different repetition indexes by transmitting the data repetitions along with the reference signals. For example, the reference signal associated with .alpha..sub.1 may be used to indicate the first repetition…”), 
wherein: the plurality of configured CS values is less than at least one of the following: the plurality of repetitions of the data packet, and the plurality of configured transmit positions (see at least para. 30, e.g. “[t]he UE may be configured to transmit K repetitions in total for the uplink data to the network node. With the knowledge of the repetition index N (e.g., current repetition index N.ltoreq.K), the network node may be able to use different strategies according to the UE and the repetition index detection”); and
the sequence is selected based on the plurality of repetitions and at least one of the following: an identifier associated with the data packet, and the selected starting transmit position (see at least para. 42-43 of fig. 5-6, e.g. “[t]he UE may be configured to perform an initial data transmission on the HARQ process associated with the SPS resources. For example, when new data comes, the UE may be configured to determine a free HARQ process on the next SPS resource after new data arrival (e.g., HARQ process ID 0 or 1)”); and 

Medles differs from the claim, in that, it does not specifically disclose (a) a plurality of configured starting transmit positions, and (b) [DMRS that are] phase-shifted by one of two phase-shift (PS) values; which are well known in the art and commonly used for mitigating collisions as well enhancing spectrum efficiency.
CAO, for example, from the similar field of endeavor, teaches similar or known mechanism of (a) a plurality of configured starting transmit positions (see at least fig. 8 and para. 93, e.g. the Possible Initial UL Tx positions shown on fig. 8, and note that these positions are continued along the time axle); as well as Kwon, for example, from the similar field of endeavor, teaches similar or known mechanism of (b) [DMRS that are] phase-shifted by one of two phase-shift (PS) values (see at least para. 45, e.g. DMRS can be phase-shifted), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CAO and Kwon into the method of Medles for mitigating collisions as well enhancing spectrum efficiency.

Regarding claim 43, Medles in view of CAO teaches the starting transmit position is selected to minimize latency of the data packet.  (Medles, see para. 42 along with para. 28, e.g. the UE may be configured to perform an initial data transmission on the HARQ process associated with the SPS resources for reducing the latency of URLLC services)

Regarding claim 44, Medles in view of CAO teaches a number of different CS values used in the sequence is less than the plurality of configured starting transmit positions. (Medles, see at least para. 37-38, e.g. these paragraphs show that the CS values may vary, for example 6 or 8, and up to 24 distinct cyclic shifts; CAO, see at least fig. 8 and para. 93, e.g. the Possible Initial UL Tx positions shown on fig. 8, and note that these positions are continued along the time axle)

Regarding claim 45, this claim is rejected for the same reasoning as claim 42.  To be more specific, one skilled in the art would have known that claim 45 performs reverse procedures of those of claim 42; more specifically, it would be a network node of claim 45 performs the reverse receiving from and transmitting to an UE of claim 42.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 42.

Regarding claim 46, in view of claim 45 above, this claim is rejected for the same reasoning as claim 44.  

Regarding claim 47, Medles in view of CAO teaches the plurality of repetitions are received in a corresponding plurality of consecutive intervals; and each configured starting transmit position is during one of the consecutive intervals.  (Medles, see at least para. 42, e.g. “[t]he UE transmits the first repetition on the SPS resource 0.sub.0. The UE may be further configured to transmit the subsequent data repetitions on the SPS resources defined by the repetition pattern. For example, the UE may transmit the second repetition on the SPS resource 0.sub.1 and so on”; CAO, see at least fig. 8)

Regarding claim 48, this claim is rejected for the same reasoning as claim 42 except this claim is in apparatus claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising processing and transceiver circuitries (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 49, this claim is rejected for the same reasoning as claim 45 except this claim is in apparatus claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising processing and transceiver circuitries (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 50, this claim is rejected for the same reasoning as claim 42 except this claim is in computer-readable medium claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising computer-readable medium (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 51, this claim is rejected for the same reasoning as claim 45 except this claim is in computer-readable medium claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising computer-readable medium (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered.  Regarding independent claims 42, 45, and 48-51, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465